Citation Nr: 1631294	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-33 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran limited his appeal to the TDIU claim.

Evidence including VA examinations and VA treatment records have been associated with the claims file subsequent to the statement of the case issued in September 2015.  In May 2016, the Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for TDIU in March 2013.  He contends he is prevented from obtaining or retaining substantially gainful employment primarily due to his service-connected disabilities.  In an April 2013 TDIU application, the Veteran indicated that he last worked full-time in March 1985 in the heavy equipment industry.  He has a high school degree and he believes that he became too disabled to work by January 2000.

Legal Criteria

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

The Veteran's service-connected disabilities are bilateral hearing loss (rated at 10 percent from October 12, 2004, at zero percent from September 1, 2008, and at 80 percent from December 22, 2008 onward); residuals of frostbite of the left foot (rated at 30 percent from July 17, 2015 onward); residuals of frostbite of the right foot (rated at 30 percent from July 17, 2015 onward); posttraumatic stress disorder (PTSD) (rated at 30 percent from July 27, 2015 onward); bilateral tinnitus (rated at 10 percent from October 12, 2004 onward).; and residuals of a palmar wart of the right hand (rated at noncompensable from December 7, 1952 onward).  As such, the Veteran has met the schedular requirement under 38 C.F.R. § 4.16(a) for the entirety of the appeal period.

The Veteran has had multiple VA examinations for his service-connected disabilities spanning many years.  His most recent VA examination for his hearing loss and tinnitus was conducted in September 2013.  In the examination report, the Veteran reported that his hearing loss affected his ability to communicate effectively and his ability to work.  With regard to tinnitus, the Veteran reported that it interfered with his hearing and caused slight headaches that kept him awake at night.  The Veteran received a VA examination for his frost bite in January 2016.  The examiner opined that the frost bite did not affect the Veteran's ability to work.  The Veteran received a VA examination for his PTSD in January 2016.  The examiner noted that even with his PTSD the Veteran would be capable of performing simple repetitive work in a structured setting.  Additionally, the examiner opined that the Veteran would be able to follow orders but would not be able to perform his work in large crowd settings.  With regard to his hand disability, in an August 2013 VA examination an examiner opined that the hand condition did not impact the Veteran's ability to work.

The record further reveals that the Veteran only completed high school.  Additionally, the Veteran's sole occupation since leaving the service was as a heavy equipment operator for the Federal government.  

The Board finds that entitlement to a TDIU is warranted in this case.  This is so because the record reveals that examiners have opined that the Veteran's hearing loss affected his ability to communicate and his tinnitus impairs his sleeping.  While the Veteran's frost bite and palmar wart do not affect his ability to work, the Board notes that his PTSD limits him to simple work in a structured setting.  Furthermore, the Board notes that the Veteran only has a high school education and essentially his sole occupation has been that of a heavy equipment operator.  The Veteran's advancing age may preclude employment, but even so, considering his limited education and work history solely in this particular field, the Board finds that the combined effects of his service-connected disabilities prevent him from following a substantially gainful occupation.  This is so particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, a TDIU is warranted.  


ORDER

A TDIU is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


